In an action for divorce, plaintiff-husband appeals, as limited by his brief, from *579so much of a judgment of the Supreme Court, Kings County, dated September 18, 1970 and made after a nonjury trial, as dismissed the complaint and granted defendant a separation, alimony, counsel fees, and money awards upon personal property counterclaims. Judgment modified, on the law and the facts and in the interests of justice, (1) by reducing the alimony award to $40 a week and (2) by striking out the seventh decretal paragraph thereof, which awarded defendant $6,700 upon her fifth counterclaim, and substituting therefor a provision dismissing said counterclaim. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion the award of alimony by the Special Term was excessive and should be reduced to $40 a week. We are also of the opinion that the award of $6,700 to defendant on plaintiff’s alleged promise to reimburse defendant for a certain expenditure violates subdivision 3 of section 5-701 of the General Obligations Law. In any event, the finding in defendant’s favor upon the counterclaim for that sum of money is against the weight of the evidence. Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.